RESPONSE TO AMENDMENT

Claims 1-12 and 20-27 are pending in the application.  Claims 13-19 have been canceled.
Amendments to the claims, filed April 30, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-12 and 20-27 over Finley (U.S. Pat. Pub. 2003/0228484) in view of Nakata (U.S. Pat. Pub. 2007/0026689), made of record in the office action mailed January 31, 2020, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed April 30, 2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Note
In claim 20, it appears Applicant is using the term “doped” differently than how it is generally used.  Doped means an impurity was added (to a semiconductor) to produce a desired electrical characteristic.  However, in the instant case, Applicant appears to be using “doped” to mean “containing” as in the silicon-containing protective layer contains carbon.  If by “carbon-doped” Applicant means “carbon-containing”, then “organic” and “carbon-doped” would be redundant; additionally, claims 1 and 20 would be the same.  For purposes of prosecution, if the 

Claim Rejections - 35 USC § 103
Claims 1-12 and 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakata (U.S. Pat. Pub. 2007/0026689) in view of Kobrin (U.S. Pat. Pub. 2005/0271900).
Regarding claims 1, 9, and 20, Nakata teaches a multi-layer moisture barrier coating for protecting a substrate from moisture (Paragraphs [0009] and [1059]), comprising: an inorganic adhesion layer disposed directly on the substrate (underlying layer, porous silica film, Paragraphs [0973] and [1059]), the inorganic adhesion layer comprising an oxide of an element selected from the group consisting of silicon (underlying layer, porous silica film, Paragraphs [0973] and [1059]); and an organic silicon-containing protective layer disposed directly on the inorganic layer (silica film, Paragraph [0973]), wherein the substrate is silicon (Paragraphs [0965] and [1059]).
Nakata fails to teach wherein the inorganic adhesion layer comprises an oxide or nitride of an element selected from the group consisting of aluminum, titanium, zirconium, hafnium, and combinations thereof.
Korbrin shows that aluminum oxide, titanium oxide, and silicon oxide are equivalent materials in the art for use as an inorganic adhesion layer (Paragraph [0036]) that is deposited on a silicon substrate (Abstract; Paragraph [0036]) and that has an organic silicon-containing layer deposited upon it (Abstract; Paragraph [0043]).  Therefore, because these materials were 
Regarding claims 2 and 21, Nakata teaches wherein the organic silicon-containing layer is defined from an organic silicon-containing precursor having at least two silicon atoms (Paragraphs [0634]-[0657]).
Regarding claims 3 and 22, Nakata teaches wherein the organic silicon-containing precursor includes a carbon chain having a substitution at each end (Paragraphs [0634]-[0657]).
Regarding claims 4 and 23, Nakata teaches wherein the organic silicon-containing precursor includes at least two carbon-silicon bonds (Paragraphs [0634]-[0657]).
Regarding claims 5 and 24, Nakata teaches wherein the organic silicon-containing precursor is a bis(trichlorosilyl)alkane precursor (Paragraphs [0634]-[0640]).
Regarding claims 6, 10, 11, and 25, Nakata teaches wherein the organic silicon-containing precursor is 1,2-bis(trichlorosilyl)ethane (Paragraph [0638]).
	Regarding claims 7, 12, and 26, Nakata teaches wherein the inorganic adhesion layer (underlying layer, porous silica film, Paragraphs [0973] and [1059]) has a thickness in the range of approximately 5 to 200 angstroms (160 nm, Paragraph [1047]); and wherein the organic silicon-containing layer (silica film, Paragraph [0973]) has a thickness in the range of approximately 20 to 200 angstroms (10 to 300 nm, Paragraph [0990]).
Regarding claims 8 and 27, Nakata teaches wherein the substrate includes a device selected from the group consisting of a semiconductor device (Paragraph [0003]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 30, 2020 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/HUMERA N. SHEIKH/                                                            Supervisory Patent Examiner, Art Unit 1784                                                                                                                                            
				


/EMV/
Elaine M. Vazquez
Examiner, Art Unit 1788
August 9, 2021